IN THE SUPREME COURT OF THE STATE OF DELAWARE

DESHAWN L. BUTLER, §
§ No. 288, 2015
Defendant Below, §
Appellant, §
§ Court Below—Superior Court
v. § of the State of Delaware,
§ in and for Sussex County,
STATE OF DELAWARE, § Cr. ID No. 1109000451
§
Plaintiff Below, §
Appellee. §

Submitted: June 30, 2015
Decided: July 6, 2015

MB

This 6lh day of July 2015, it appears to the Court that, on June 16, 2015, the
Senior Court Clerk issued a notice to the appellant to show cause why this appeal
should not be dismissed for his failure to ﬁle his notice of appeal within thirty days
of the May 6, 2015 docketing of the Superior Court order denying his motion for
postconviction relief. Because the appellant failed to respond to the notice to show
cause within the required ten-day period, dismissal of this appeal is deemed to be
unopposed.

NOW, THEREFORE, IT IS HEREBY ORDERED, under Supreme Court
Rules 3(b)(2) and 29(b), that the within appeal is DISMISSED.

BY THE COURT:

o--"’

stice